DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed.
	The examiner was unable to find prior art teaching the anode structure of a wound electrode with a single-side coating area and double-sided coating area where the single sided area includes a first negative electrode active material layer on the surface of the current collector while the double-sided area includes a second negative electrode active material on the surface of the current collector with a second layer of the first negative electrode active material on the second electrode active material layer. The feature is better depicted in Fig. 1.
	The closest prior art includes CHANG et al. (US 2019/0305356) which teaches a single-sided and double-sided electrode that is for a wound structure abstract. The double-sided part also uses two layers while the single-sided part is only one layer Fig. 6. However, the layer adjacent to the current collector is a carbon coating layer [0057]. The carbon coating layer is used to increase conductivity of the double-sided layer when compared to the single-sided layer. Although forms of carbon (e.g. graphite) can be electrode active material, it is not clear that the carbon coating in CHANG is electrode active material or that it has a relatively slower lithium ion reception speed compared to the electrode active material.
	LEE (US 2018/0287145) teaches a multilayer electrode in which a first active material layer and second active material layer have different diffusion rates [0017]. A faster diffusion rate would likely result in faster reception speed. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a double layer structure of LEE for the electrode active material layer in CHANG to improve charge/discharge characteristics. However, the combination would result in both the double sided and single sided areas having double layer structure. The examiner could not motivate using the double layer structure on only the double-sided portions of the electrode. The claim requires a first negative electrode active material layer on the surface of the current collector while the double-sided area includes a second negative electrode active material on the surface of the current collector with the first negative active material layer formed on the second negative active material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712